 1   KNIGHT LAW GROUP LLP
 2   Steve Mikhov (SBN 224676)
     stevemusfc@knightlaw.com
 3   10250 Constellation Blvd., Suite 2500
 4   Los Angeles, CA 90067
     Telephone: (310) 552-2250
 5   Fax: (310) 552-7973
 6
     Attorneys for Plaintiffs,
 7   WALTER CORPENO and BRENDA CORPENO
 8
     ONGARO PC
 9   Scott S. Shepardson (SBN 197449)
10   sshepardson@ongaropc.com
     Stephen Grimsrud (SBN 200153)
11   sgrimsrud@ongaropc.com
12   50 California Street Suite 3325
      San Francisco, CA 90071
13   Telephone: (415) 433-3900
14   Attorneys for Defendant,
      FCA US LLC
15
16                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
18   WALTER CORPENO and BRENDA                     CASE NO : 2:17-cv-05580-MRW
     CORPENO,
19
20               Plaintiffs,                       [PROPOSED] ORDER GRANTING
                                                   JOINT STIPULATION AND
21   v.                                            ORDER FOR DISMISSAL WITH
22                                                 PREJUDICE
23   FCA US LLC, a Delaware Limited
24   Liability Company; and DOES 1                 Honorable Judge Michael R. Wilner
     through 10, inclusive,
25               Defendants.
26
27
28
                                             -1-
     [PROPOSED ORDER] GRANTING JOINT STIPULATION AND ORDER FOR DISMISSAL
 1                                           ORDER
 2
           The stipulation is approved. The entire action is hereby dismissed with
 3
     prejudice.
 4
           IT IS SO ORDERED.
 5
 6   DATED: )HEUXDU\ , 2020                      ______________________________
 7                                                 HONORABLE JUDGE MICHAEL
                                                   R. WILNER
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
     [PROPOSED ORDER] GRANTING JOINT STIPULATION AND ORDER FOR DISMISSAL
